DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a control unit”, “a modulator unit”, and “a power unit” in claims 4 and/or claim 13, and control means in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f)or pre-AIA  35 U.S.C. 112, sixth paragraph.


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)


Claim Objections
Claims 13 and 14 are objected to because of the following informalities: the phrase “an electric machine in line 1 should be re-written as “the electric machine”. Similarly, the phrase “an inverter” in line 2 in claim 14 should be re-written as “the inverter. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation "a calibration value" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the claim refers to a new calibration value or the one previously mentioned in line 1.

Similarly, Claim 5 recites the limitation "a permanently excited electric machine" in line 2 and “an electrically excited electric machine” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the claim refers to new machines or the one previously mentioned electric machine in claim 1.

Similarly, claim 13 discloses “control means” in line 3, it is not clear what type of control means the claim is trying to discloses according to claim 12. It should be noted that there is no control means in claim 12. The specification also fails to provide any useful insights.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HAO et al. US Pub. No. 2019/0393819 A1.

Regarding claim 1, HAO et al. teaches
Method for determining a correction value for a control device (3) (Controller. See para 0028) for an electric machine (5) (See para 0011), the correction value describing an angular difference between a position of a d-axis of the electric machine (5) assumed in an initial configuration of the control device (3) on the basis of rotor position information (8) of a rotor position sensor (7) and an actual position of the d-axis (See para 0030. Fig. 1 shows actual resolver offset axis  and varied resolver offset axis in a d-axis form), a zero current being impressed in stator windings of the electric machine and the correction value being determined in a rotating state of a rotor of the electric machine (5) (See para 0045, 0068-0073) as a function 
- of a d voltage value describing a d component of a stator voltage specified by the control device (3) in the initial configuration (See para 0067 and 0068), 
- of a q voltage value describing a q component of the stator voltage specified by the control device (3) in the initial configuration, (See para 0067 and 0068) 
- of a flux (φrd) value describing a magnetic flux of the rotor, 
- a speed value (we) describing the speed of the rotor in the rotating state, and 
- of a calibration value (When the current is zero) describing a speed-dependent voltage error (Para 0026 denotes the voltage error describing a speed-dependent voltage error Ud) of the d component of the stator voltage (When Ud becomes zero) (See para 0026-0028. Also see para 0067-0073).  

Regarding claim 2, HAO et al. teaches
, wherein the calibration value is read out on the basis of the speed value from a stored characteristic diagram which assigns a calibration value to speeds of the electric machine (5) in each case, or is fixed for a speed in the rotating state of the rotor. (See para 0026-0028. Formula mentioned in para 0026-0028 disclose the speed we. Only the bold portion has been considered)  

Regarding claim 5, HAO et al. teaches
, wherein a permanently excited electric machine (5) (Same machine as claim 1) is used and the flux value describes the magnetic flux of permanent magnets of the rotor, or wherein an electrically excited electric machine (5) is used and the flux value describes the rotor flux concatenated with the stator. (See para 0027, 0034 and 0068)  

Regarding claim 12, HAO et al. teaches
 A control device (3) for an electric machine (5), which is arranged to impress a zero current into stator windings of the electric machine (5), and to determine a correction value describing an angular difference between a position of a d-axis of the electric machine (5) assumed in an initial configuration of the control device (3) on the basis of rotor position information (8) of a rotor position sensor (7) and an actual position of the d-axis in a rotating state of a rotor of the electric machine (5) in dependence - of a d voltage value describing a d component of a stator voltage specified by the control device (3) in the initial configuration, - of a q voltage value describing a q component of the stator voltage specified by the control device (3) in the initial configuration, - of a flux value describing a magnetic flux of the rotor, - a speed value describing the speed of the rotor in the rotating state, and - of a calibration value describing a speed-dependent voltage error of the d component of the stator voltage. (See claim 1 rejection for detail)  

Regarding claim 15, HAO et al. teaches
 A computer program comprising program code for carrying out a method according to claim 1, when the computer program is executed on a computing device (The current converter). (See para 0074)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HAO et. US Pub. No. 2019/0393819 A1 in a view of Rho et al. US Pub. No. 2019/0157957 A1.

Regarding claim 4, HAO does not teach but Rho teaches, wherein setpoint voltage values of a control unit (13) (See Fig. 1) of the control device (3) are used as the predetermined stator voltage or the predetermined stator voltage (Vd and Vq) is determined from output signals of a modulator unit (16) (Current controller in Fig. 1) of the control device (3) which provides switching signals for a power unit (9) (Switches inside item 50) of an inverter (2) (Item 50) (See para 0025, 0026, and 0028).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use setpoint voltage values determined from output signals of a modulator unit as disclosed by Rho in HAO’s teachings to determine a resolver offset as mentioned in Rho’s para 0028.

Regarding claim 13, HAO discloses control means according to claim 12 (See claim 12 rejection for detail) but does not teach but Rho teaches,  An inverter (2) (Item 50) for an electric machine (5) (Item 60), comprising a power unit (9) (Item 50 has switches) adapted to convert an input DC voltage into a polyphase AC current for the electric machine (5). (See para 0023 and 0027)  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an inverter and a power unit as disclosed by Rho in HAO’s teachings to generate an AC currents so as to drive the motor as mentioned in Rho’s para 0027.

Regarding claim 14, a combination of Hao and Rho teaches
A vehicle (1) comprising an electric machine (5) (Item 60) adapted to drive the vehicle (1) and an inverter (2) (Inverter 50) according to claim 13 adapted to provide the alternating current to the electric machine (5). (See para 0023)  


Allowable Subject Matter
Claims 3, and 6-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bang et al. (US Pub. No. 2013/0275069 A1) discloses calculating resolver offset using Vd and Vq voltages while forcedly rotate motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846